Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 17 of March 2022.
Claims 1, 12, and 19 have been amended.
Claims 1-20 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 101
Applicant asserts that [21 and 32] of the specification recites that basing the rate limits on the operational capability of the fleet associated with the vehicle provider increases the effectiveness of the services while using the recited rate limits by providing more access to vehicle providers who might need more access while maximizing the performance of the hosting server(s) and to defend it against malicious actors, therefore describing improvements to computing technology. Examiner respectfully disagrees.  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp v. DirecTV.  
	Applicant asserts that that claim 1 covers a particular solution to a problem in a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  Examiner respectfully disagrees.  Examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359.  The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.  Examiner respectfully disagrees.  Examiner notes that rate limits are imposed on requests associated with vehicles providing transportation services.  Under the BRI, the rate limit can be interpreted as the capacity to serve riders requesting a ride which falls within the enumerated grouping of Certain Methods of Organizing Human Activity.  Yet, the requests are being transmitted via a software service therefore the computer must compute (i.e. calculate) whether the transfer of requests (i.e. data transfer) has reached a threshold.  The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality.  A proper Alice rejection has been made in accordance to the October PEG 2019 and shown below, and thus the claims are ineligible.
	 
35 USC § 103
Applicant asserts that that Gholmeih fails to teach or suggest the recited rate limit because Gholmeih describes an arrangement in which a vehicle computing device selects a delivery path for sending packets of data "based on delivery delays and path.  Examiner respectfully disagrees.  Examiner notes that [21-22] of the specification discloses that the present disclosures are directed to improved rate limiters for servicing requests associated with autonomous vehicles while increase computer security (e.g., by preventing malicious attacks from overloading a backend service provider, software service, or vehicle provider), without sacrificing computing resources (e.g., energy, processing, memory, etc.) by servicing redundant requests or unduly limiting the number of requests serviced. Gholmeih teaches a multipath communication schedule for an in-vehicle computing device, such as a vehicle’s autonomous driving system, where a leaky bucket algorithm is used to determine data delivery delays and means to circumvent the delays.  The applicant does not provide a special meaning to “rate limit” and therefore under the BRI it is given the ordinary and customary meaning, and therefore the calculation of delays is construed as the threshold and the means to circumvent the delays is construed as the request for data  (i.e. packets) for capacity/volume/quantity of data transfer (i.e. the rate limit).  Therefore, Gholmeih teaches the recited rate limit.  Nonetheless, the examiner has added the Rakah reference in light of the new grounds of rejection and in view of compact prosecution as an additional teaching of said rate limit.  The combination of Ludwick and Rakah teaches the amended claims and Gholmeih continues to teach some of limitations found on the dependent claims and the prima facie stands.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 12 recites “obtaining data indicative of a request from a vehicle provider for access…the vehicle provider being associated with a first fleet of autonomous vehicles for providing the one or more transportation services; accessing a first fleet attribute describing an operational capability of the first fleet of autonomous vehicles; determining a rate limit corresponding to the request based, at least in part, on the vehicle provider, the first fleet attribute, and the at least one software service, the rate limit describing a threshold number of requests over a period of time; determining a routing action for the request based, at least in part, on a request history associated with…the rate limit corresponding to the request; and initiating the routing action”.  Claims 1 and 19 disclose similar limitations as Claim 12 as disclosed, and therefore recites an abstract idea.
	More specifically, claims 1, 12, and 19 are directed to “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” such as obtaining information to facilitate a request for transportation, determining a vehicle provider, determining a route, and initiating a routing action and “Mathematical Concepts” specifically “mathematical calculations” such as determining rate limit corresponding to the request as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-11, 13-18, and 20 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 12, and 19 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
In particular, claims 1, 12, and 19 recites additional elements “software services”, “one or more processors”, “one or more tangible, non-transitory, computer readable media” that collectively store instructions that when executed by “the one or more processors” cause “the computing system” to perform operations, and “computing devices”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. The claims are directed to an abstract idea.
	With respect to step 2B, claims 1, 12, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “software”, “one or more processors”, “one or more tangible, non-transitory, computer readable media” that collectively store instructions that when executed by “the one or more processors” cause “the computing system” to perform operations, and “computing devices”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶188-189 “The computing system 950 can include one or more computing devices 955. The one or more computing devices 955 can include one or more processors 960 and a memory 965. The one or more processors 960 can be any suitable processing device (e.g., a processor core, a microprocessor, an ASIC, a FPGA, a controller, a microcontroller, etc.) and can be one processor or a plurality of processors that are operatively connected. The memory 965 can include one or more non-transitory computer-readable storage media, such as RAM, ROM, EEPROM, EPROM, one or more memory devices, flash memory devices, etc., and combinations thereof”.   
As a result, claims 1, 12, and 19 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-11, 13-18, and 20 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1, 7, 12, and 19-20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180139140 to Ludwick et al (hereinafter referred to as “Ludwick”) in view of US 20180211541 to Rakah et. al. (hereinafter referred to as “Rakah”).


(A)	As per Claims 1, 12, and 19:
	Specifically, Ludwick expressly discloses:
	obtaining, by a computing system comprising one or more computing devices, data indicative of a request for access to a software service for facilitating one or more transportation services, the request being associated with a vehicle provider, the vehicle provider being associated with a first fleet of autonomous vehicles for providing the one or more transportation services; (Ludwick ¶33, 45, 53 in one example, computing devices 110 may be control computing devices of an autonomous or semi-autonomous driving computing system incorporated into vehicle 100. In addition, server computing devices 310 may use network 360 to transmit and present information to a user, such as user 322, 332, 342 on a display, such as displays 324, 334, 344 of computing devices 320, 330, 340. In this regard, computing devices 320, 330, 340 may be considered client computing devices. For example, computing devices 320, 330, 340 may be used to send a trip request to the server computing devices 310. The demand data may indicate current aod/or expected demand for trips by the vehicles of the fleet.  The demand data may also specify the vehicle type requested, for example, user 322 requested an electric autonomous sedan and user 352 is on a trip in a fuel cell autonomous compact vehicle).
	accessing a first fleet attribute describing an operational capability of the first fleet of autonomous vehicles; (Ludwick ¶23 the dispatch system may use the vehicle data, the charger data, the demand data, and predictions in combination with heuristic data to determine a next vehicle task for the vehicle, which may include recharging (i.e. attribute), continue recharging, stop recharging powering off, or servicing a next trip).
	NOTE:  Examiner notes that if the vehicle needs to recharge than that vehicle can’t service a request which constitutes an operational capability.  Conversely, if the vehicle has sufficient charge then the vehicle can service the next trip.
	determining, by the computing system, a rate limit corresponding to the request based, at least in part, on the vehicle provider, the first fleet attribute, and the software service…; (Ludwick ¶23-24 he dispatch system may use the vehicle data, the charger data, the demand data, and predictions in combination with heuristic data to determine a next vehicle task for the vehicle, which may include recharging, continue recharging, stop recharging powering off, or servicing a next trip (i.e. request). For example, as a safety measure, the dispatch system may use a heuristic that identifies a threshold absolute minimum such that the vehicle must be directed to recharge (i.e. rate limit) once the threshold absolute minimum is reached).
	NOTE:  Examiner interprets “rate limit” as capacity/volume/quantity, and in this case the charging state may prevent a vehicle from servicing a request due to a safety threshold.
	determining, by the computing system, a routing action for the request based, at least in part, on…a request history associated with the vehicle provider or the software service; (Ludwick ¶53 the demand data may include pickup locations and destination locations, for example, user 322's pickup location is [x10, y10], and destination is [x11, y11], user 352's carpool trip has two pickup locations [x16, y16], [x18, y18], as well as two destinations [x17, y17], [x19, y19]. The demand data may also include predictions of future demand for trips, such as in the next 10 min, next 30 min, next hour, or for a particular time on a particular day. Current and/or future demand data may be predicted based on historical data collected for similar times and days).
	Although Ludwick teaches a fleet management system for ride requests for autonomous vehicles where the power system (i.e. gas electricity, etc.) capacity is measured in order to prioritize vehicle deployment, it doesn’t expressly disclose a rate limit that corresponds to a threshold number of requests over a period of time or initiating the routing action, however Rakah teaches:
	…the rate limit describing a threshold number of requests over a period of time; (Rakah ¶151, 154, 158 assignment module 610 may receive requests for shared rides from a plurality of users.  As depicted in FIG. 6, memory 600 may include a threshold block module 630. Threshold block module 630 may implement a threshold block when a ridesharing vehicle's current utilized capacity (i.e. rate limit) is above a threshold. For example, threshold block module 630 may receive the current utilized capacity from capacity tracking module 620. In some embodiments, the threshold may be less than the ridesharing vehicle's passenger-capacity).
	…the rate limit corresponding to the request…; (Rakah ¶151, 154, 158 assignment module 610 may receive requests for shared rides from a plurality of users.  As depicted in FIG. 6, memory 600 may include a threshold block module 630. Threshold block module 630 may implement a threshold block when a ridesharing vehicle's current utilized capacity (i.e. rate limit) is above a threshold. For example, threshold block module 630 may receive the current utilized capacity from capacity tracking module 620. In some embodiments, the threshold may be less than the ridesharing vehicle's passenger-capacity).
	initiating, by the computing system, the routing action; (Rakah ¶234 ridesharing management server 150 may decline to re-assign (i.e. routing action) the second ridesharing vehicle even if the updated total waiting time is less than the initial total waiting time).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ludwick’s computing devices 110 of vehicle 100 may have its vehicle type saved in data 134 of memory 130, such as that it is an electric autonomous sedan having a passenger capacity of five, and send the vehicle type to the server computing devices 310 and implement a threshold block when a ridesharing vehicle's current utilized capacity is above a threshold of Rakah as both are analogous art which teach solutions to information exchange and prioritization between vehicles and ride providers as taught in Ludwick ¶ 43-45 , 58 and further provide the means for the system to re-assign a ride request in view of the threshold as taught in Rakah ¶151, 154, 158, 234. 
Ludwick [23, 27] teaches a system and computer-readable media.  

(B)	As per Claim 7:
	Specifically, Ludwick expressly discloses:
	wherein the request for access to the software service comprises a request for at least one of: an availability of one or more autonomous vehicles to perform the one or more transportation services, a match of one or more of the autonomous vehicles to perform the one or more transportation services, or scheduling one or more of the autonomous vehicles to perform the one or more transportation services; (Ludwick ¶33, 51-53 in one example, computing devices 110 may be control computing devices of an autonomous or semi-autonomous driving computing system incorporated into vehicle 100.  The demand data may also specify the vehicle type requested, for example, user 322 requested an electric autonomous sedan, user 332 requested a hybrid semi-autonomous minivan, user 342 is on a trip in an electric semi-autonomous compact vehicle, and user 352 is on a trip in a fuel cell autonomous compact vehicle).
(C)	As per Claim 20:
	Specifically, Ludwick expressly discloses:
	wherein the vehicle provider is associated with a plurality of autonomous vehicles configured to perform the one or more transportation services, and wherein the one or more service-provider attributes are indicative of one or more usage patterns indicative of one or more previous requests for access to the software service from the plurality of autonomous vehicles of the vehicle provider; (Ludwick ¶33, 51-53 in one example, computing devices 110 may be control computing devices of an autonomous or semi-autonomous driving computing system incorporated into vehicle 100.  The demand data may also specify the vehicle type requested, for example, user 322 requested an electric autonomous sedan, user 332 requested a hybrid semi-autonomous minivan, user 342 is on a trip in an electric semi-autonomous compact vehicle, and user 352 is on a trip in a fuel cell autonomous compact vehicle.  The demand data may also include predictions of future demand for trips, such as in the next 10 min, next 30 min, next hour, or for a particular time on a particular day. Current and/or future demand data may be predicted based on historical data collected for similar times and days).

Claims 2-6, 8-11, and 13-18 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180139140 to Ludwick et al (hereinafter referred to as “Ludwick”) in view of US 20180211541 to Rakah et. al. (hereinafter referred to as “Rakah”) and in further view of US 20180139140 to Gholmieh et al (hereinafter referred to as “Gholmieh”).



(A)	As per Claim 2:
Although Ludwick in view of Rakah teaches a fleet management system for ride requests for autonomous vehicles where the power system (i.e. gas electricity, etc.) capacity is measured in order to prioritize vehicle deployment, it doesn’t expressly disclose, a granting/denial action associated with permitting access to the software service, however Gholmieh teaches:
	wherein the routing action comprises at least one of a granting action associated with permitting access to the software service, a denial action associated with denying access to the software service, or a queueing action; (Gholmieh ¶80 in response to determining that a scenario for multipath transport is not occurring (i.e., determination block 1002 =“No”), the scheduler of the in-vehicle computing device may deactivate redundant modems in block 1012).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ludwick in view of Rakah’s computing devices 110 of vehicle 100 may have its vehicle type saved in data 134 of memory 130, such as that it is an electric autonomous sedan having a passenger capacity of five, and send the vehicle type to the server computing devices 310 and in response to determining that a scenario for multipath transport is not occurring (i.e., determination block 1002 =“No”) of Gholmieh as both are analogous art which teach solutions to information exchange and prioritization between vehicles and ride providers as taught in Ludwick ¶ 43-45, 58 in view of Rakah and further provide the scheduler of the in-vehicle computing device may deactivate redundant modems in block 1012 as taught in Gholmieh ¶80. 

(B)	As per Claim 3:
Although Ludwick in view of Rakah teaches a fleet management system for ride requests for autonomous vehicles where the power system (i.e. gas electricity, etc.) capacity is measured in order to prioritize vehicle deployment, it doesn’t expressly disclose, counting the history of requests for a driver or taxi service to be assigned a route to determine the number of requests received for the driver or taxi service to be assigned a route, and if the counted number of requests does not exceed a threshold, then allow the driver or taxi service to request a route or be assigned a route however Gholmieh teaches:
	wherein the request history is indicative of a number of previously received requests associated with the vehicle provider, and wherein determining the routing action comprises: incrementing, by the computing system, the number of previously received requests with the request; (Gholmieh ¶98-100 FIG. 15 illustrates an embodiment method 1400 for adjusting delivery rate estimates based on error detections. In various embodiments, the operations of method 1400 may be performed by a scheduler running on a processor of an in-vehicle computing device, such as in computing devices 102 (FIGS. 1A and 1B), 202 (FIG. 2), 305 (FIG. 3), 404 (FIGS. 4A and 4B), 503 (FIG. 5), 603 (FIG. 6), 903 (FIG. 9). In various embodiments, the operations of method 1400 may be performed in conjunction with the operations of method 1000 (FIG. 10A), method 1100 (FIG. 11), method 1200 (FIG. 12), and/or method 1300 (FIG. 13). In various embodiments, the scheduler of the in-vehicle computing device may be one of a plurality of schedulers, such as 2, 3, 4, or more schedulers, assigning packets to a plurality of modems, such as 2, 3, 4, or more modems, on a per-stream basis).
	determining, by the computing system, that the incremented number of previously received requests does not achieve the rate limit; (Gholmieh ¶98-100 In block 1402 the scheduler of the in-vehicle computing device may determine a delivery rate estimate. In various embodiments, the scheduler of the in-vehicle computing device may determine the delivery rate estimate based on path statistics delivered through the MC (or MN) interface and/or through subflow path reporting for an available modem. Path statistics may include a reported delivery rate estimate. In various embodiments, the delivery rate estimate may be a delivery rate estimate the scheduler of the in-vehicle computing device adjusted by a percentage to ensure that bandwidth was available on a modem for use in transporting other traffic).
	in response to determining that the incremented number of previously received requests does not achieve the rate limit, determining, by the computing system, the granting action as the routing action for the request; (Gholmieh ¶98-100 in response to determining no error is detected (i.e., determination block 1404 =“No”), the scheduler of the in-vehicle computing device adjust the delivery rate estimate up in block 1407 and may return to block 1402 to determine a next delivery rate estimate. For example, when errors are not detected in a reporting period, the error factor may be increased by adding a percentage point to the error factor. In an embodiment, the scheduler of the in-vehicle computing device may update the delivery rate estimate according to fixed equations. As another example, when no error is detected the rate may be increased by a fixed percentage. In various embodiments, when the rate is at 100%, no further upward adjustment may be performed. In various embodiments, delivery rate adjustments may be made every round-trip time).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ludwick in view of Rakah’s computing devices 110 of vehicle 100 may have its vehicle type saved in data 134 of memory 130, such as that it is an electric autonomous sedan having a passenger capacity of five, and send the vehicle type to the server computing devices 310 and have a method for adjusting delivery rate estimates based on error detections performed by a scheduler running on a processor of an in-vehicle computing device of Gholmieh as both are analogous art which teach solutions to information exchange and prioritization between vehicles and ride providers as taught in Ludwick ¶ 43-45, 58 in view of Rakah and further the scheduler of the in-vehicle computing device may determine the delivery rate estimate based on path statistics delivered through the MC (or MN) interface and/or through subflow path reporting for an available modem so the scheduler of the in-vehicle computing device may update the delivery rate estimate according to fixed equations and when no error is detected the rate may be increased by a fixed percentage as taught in Gholmieh ¶ 98-100. 

(C)	As per Claim 4:
Although Ludwick in view of Rakah teaches a fleet management system for ride requests for autonomous vehicles where the power system (i.e. gas electricity, etc.) capacity is measured in order to prioritize vehicle deployment, it doesn’t expressly disclose, counting the history of requests for a driver or taxi service to be assigned a route to determine the number of requests received for the driver or taxi service to be assigned a route, and if the counted number of requests does exceed a threshold, then deny the driver or taxi service to request a route or be assigned are route, however Gholmieh teaches:
	wherein the request history is indicative of a number of previously received requests associated with the vehicle provider, and wherein determining the routing action comprises: 
incrementing, by the computing system, the number of previously received requests with the request; (Gholmieh ¶98-100 FIG. 15 illustrates an embodiment method 1400 for adjusting delivery rate estimates based on error detections. In various embodiments, the operations of method 1400 may be performed by a scheduler running on a processor of an in-vehicle computing device, such as in computing devices 102 (FIGS. 1A and 1B), 202 (FIG. 2), 305 (FIG. 3), 404 (FIGS. 4A and 4B), 503 (FIG. 5), 603 (FIG. 6), 903 (FIG. 9). In various embodiments, the operations of method 1400 may be performed in conjunction with the operations of method 1000 (FIG. 10A), method 1100 (FIG. 11), method 1200 (FIG. 12), and/or method 1300 (FIG. 13). In various embodiments, the scheduler of the in-vehicle computing device may be one of a plurality of schedulers, such as 2, 3, 4, or more schedulers, assigning packets to a plurality of modems, such as 2, 3, 4, or more modems, on a per-stream basis).
	determining, by the computing system, that the incremented number of previously received requests achieve the rate limit; (Gholmieh ¶98-100 In block 1402 the scheduler of the in-vehicle computing device may determine a delivery rate estimate. In various embodiments, the scheduler of the in-vehicle computing device may determine the delivery rate estimate based on path statistics delivered through the MC (or MN) interface and/or through subflow path reporting for an available modem. Path statistics may include a reported delivery rate estimate. In various embodiments, the delivery rate estimate may be a delivery rate estimate the scheduler of the in-vehicle computing device adjusted by a percentage to ensure that bandwidth was available on a modem for use in transporting other traffic).
	in response to determining that the incremented number of previously received requests achieve the rate limit, determining, by the computing system, the denial action as the routing action for the request; (Gholmieh ¶98-100 in response to determining no error is detected (i.e., determination block 1404 =“No”), the scheduler of the in-vehicle computing device adjust the delivery rate estimate up in block 1407 and may return to block 1402 to determine a next delivery rate estimate. For example, when errors are not detected in a reporting period, the error factor may be increased by adding a percentage point to the error factor. In an embodiment, the scheduler of the in-vehicle computing device may update the delivery rate estimate according to fixed equations. As another example, when no error is detected the rate may be increased by a fixed percentage. In various embodiments, when the rate is at 100%, no further upward adjustment may be performed. In various embodiments, delivery rate adjustments may be made every round-trip time).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ludwick in view of Rakah’s computing devices 110 of vehicle 100 may have its vehicle type saved in data 134 of memory 130, such as that it is an electric autonomous sedan having a passenger capacity of five, and send the vehicle type to the server computing devices 310 and have an embodiment method 1400 for adjusting delivery rate estimates based on error detections performed by a scheduler running on a processor of an in-vehicle computing device of Gholmieh as both are analogous art which teach solutions to information exchange and prioritization between vehicles and ride providers as taught in Ludwick ¶ 43-45, 58 in view of Rakah and further the scheduler of the in-vehicle computing device may determine the delivery rate estimate based on path statistics delivered through the MC (or MN) interface and/or through subflow path reporting for an available modem so the scheduler of the in-vehicle computing device may update the delivery rate estimate according to fixed equations as taught in Gholmieh ¶ 98-100. 

(D)	As per Claim 5:
Although Ludwick in view of Rakah teaches a fleet management system for ride requests for autonomous vehicles where the power system (i.e. gas electricity, etc.) capacity is measured in order to prioritize vehicle deployment, it doesn’t expressly disclose, a rate limit associated with a software service in order to facilitate a transportation request previously determined by said software service, however Gholmieh teaches:
	wherein the rate limit is one of a plurality of rate limits, each of the plurality of rate limits associated with at least one respective software service of a plurality of different software services for facilitating one or more transportation services, and wherein the rate limit corresponding to the request is previously determined based, at least in part, on the software service; (Gholmieh ¶76-84 in various embodiments, modems may provide their available delivery rates and queue sizes through the MC (or MN) interface. In various embodiments, the scheduler of the in-vehicle computing device may be configured to determine the leaky bucket burst and rate for each subflow. In various embodiments, the delivery delays may be based at least in part on one or more of leaky bucket levels, burst sizes for each path, delivery rates for each path, queue sizes for each of the plurality of modems, and end to end delay estimates for each of the plurality of modems. In block 1102 the scheduler of the in-vehicle computing device may update the rates Ri and/or update the end to end delay estimates fi. In various embodiments, end to end delay may be assumed to be the same on all paths initially, and then continuously updated per path).   
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ludwick in view of Rakah’s computing devices 110 of vehicle 100 may have its vehicle type saved in data 134 of memory 130, such as that it is an electric autonomous sedan having a passenger capacity of five, and send the vehicle type to the server computing devices 310 and have modems provide their available delivery rates and queue sizes through the MC (or MN) interface. In various embodiments, the scheduler of the in-vehicle computing device of Gholmieh as both are analogous art which teach solutions to information exchange and prioritization between vehicles and ride providers as taught in Ludwick ¶ 43-45, 58 in view of Rakah and further the delivery delays may be based at least in part on one or more of leaky bucket levels, burst sizes for each path, delivery rates for each path, queue sizes for each of the plurality of modems, and end to end delay estimates for each of the plurality of modems. In block 1102 the scheduler of the in-vehicle computing device may update the rates Ri and/or update the end to end delay estimates fi. In various embodiments, end to end delay may be assumed to be the same on all paths initially, and then continuously updated per path. I as taught in Gholmieh ¶76-84. 

(E)	As per Claim 6:
	Specifically, Ludwick expressly discloses:
	wherein the plurality of different software services comprise at least one of a matching service, trip assignment service, a routing service, a supply positioning service, a payment service, or a remote operator service;  (Ludwick ¶51, 69  the vehicle data may include a vehicle location, such as the vehicle's GPS coordinates, for example, vehicle 100 is at GPS coordinates [x1, y1], vehicle 100A is at GPS coordinates [x2, y2], vehicle 100B is at GPS coordinates [x3, y3], and vehicle 100C is at GPS coordinates [x4, y4].  Referring again to FIG. 6, if three users 322, 332, and 362 are requesting a trip as shown near the center of the map, and the system determines that, within a 5-mile radius, vehicle 100 is currently completing a trip that will reach the destination in 10 minutes, and from that destination it will take 5 minutes to reach one of users 322, 332, or 362, vehicle 100A is charging, which will complete in 5 minutes, and it will take 2 minutes to reach one of users 322, 332, or 362, and vehicle 100C is idle and ca drive immediately to reach one of users 322, 332, or 362 in 5 minutes, the server computing devices 310 may determine the likely wait-times for each of the 3 requesting users after selecting the suitable trip for each user based on heuristics discussed in detail below (for example, user 322 may be requesting a vehicle type that matches vehicle 100, user 332 may be requesting a vehicle type that matches vehicle 100A, and user 362 may be requesting a trip that ends near a suitable charger for vehicle 100C)). 

(F)	As per Claims 8 and 14:
Although Ludwick in view of Rakah and in further view of Gholmieh teaches a fleet management system for ride requests for autonomous vehicles where the power system (i.e. gas electricity, etc.) capacity is measured in order to prioritize vehicle deployment, it doesn’t expressly disclose that each rate limit is previously determined based on service attributes, however Gholmieh additionally teaches:
	wherein each of the plurality of rate limits are previously determined based, at least in part, on one or more service attributes associated with the at least one respective software service; (Gholmieh ¶52, 79 the SDP may indicate security contexts for the MPRTP transport session, such as the IP security applied by the RTP source 304 and the SMPRTP encryption and authentication applied by multipath translator 305. The multipath translator 305 may also indicate a preferred or prioritized IP interface via the SDP. The preference or priority may be relative among the various “N” different delivery paths, and may be based on one or more path attributes, such as cost of using delivery paths, bandwidth of delivery paths, QoS of delivery paths, etc.  Paths may be prioritized based on relative leaky bucket levels. For example, paths may be prioritized such that a path with a leaky bucket level below its maximum leaky bucket size may be prioritized over a path with a leaky bucket level at or above its leaky bucket size). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ludwick in view of Rakah and in further view of Gholmieh’s computing devices 110 of vehicle 100 may have its vehicle type saved in data 134 of memory 130, such as that it is an electric autonomous sedan having a passenger capacity of five, and send the vehicle type to the server computing devices 310 and have the SDP indicate security contexts for the MPRTP transport session, such as the IP security applied by the RTP source 304 and the SMPRTP encryption and authentication applied by multipath translator of Gholmieh as both are analogous art which teach solutions to information exchange and prioritization between vehicles and ride providers as taught in Ludwick ¶ 43-45, 58 in view of Rakah and in further view of Gholmieh and further paths may be prioritized such that a path with a leaky bucket level below its maximum leaky bucket size may be prioritized over a path with a leaky bucket level at or above its leaky bucket size as additionally taught in Gholmieh ¶52, 79. 

(G)	As per Claims 9 and 15:
	Specifically, Ludwick expressly discloses:
	wherein the one or more service attributes comprise at least one of a version of the at least one respective software service, a service usage pattern indicative of a pattern of requests for access to the at least one respective service, or a safety threshold of the at least one respective software service;  (Ludwick ¶23, 71 the dispatch system may use the vehicle data, the charger data, the demand data, and predictions in combination with heuristic data to determine a next vehicle task for the vehicle, which may include recharging, continue recharging, stop recharging powering off, or servicing a next trip. For example, as a safety measure, the dispatch system may use a heuristic that identifies a threshold absolute minimum such that the vehicle must be directed to recharge once the threshold absolute minimum is reached).


(H)	As per Claim 10:
	Specifically, Ludwick expressly discloses:
	…associated with at least one respective vehicle provider of a plurality of different vehicle providers…; (Ludwick ¶58 the server computing devices 310 may be configured as a dispatch system that determines a next vehicle task for a vehicle in a fleet based on vehicle data, charger data, and demand data. In order to do so, the server computing devices 310 may be receive vehicle data, charger data, and demand data. The vehicle data may be sent from the computing devices of the vehicles. For example, referring to FIGS. 1 and 5A, computing devices 110 of vehicle 100 may have its vehicle type saved in data 134 of memory 130, such as that it is an electric autonomous sedan having a passenger capacity of five, and send the vehicle type to the server computing devices 310).
Although Ludwick in view of Rakah teaches a fleet management system for ride requests for autonomous vehicles where the power system (i.e. gas electricity, etc.) capacity is measured in order to prioritize vehicle deployment, it doesn’t expressly disclose that each rate limit is previously determined based on service attributes, however Gholmieh teaches:
	wherein the rate limit is one of a plurality of rate limits, each of the plurality of rate limits…for facilitating one or more transportation services, and wherein each of the plurality of rate limits are previously determined based, at least in part, on one or more attributes; (Gholmieh ¶52, 79 the SDP may indicate security contexts for the MPRTP transport session, such as the IP security applied by the RTP source 304 and the SMPRTP encryption and authentication applied by multipath translator 305. The multipath translator 305 may also indicate a preferred or prioritized IP interface via the SDP. The preference or priority may be relative among the various “N” different delivery paths, and may be based on one or more path attributes, such as cost of using delivery paths, bandwidth of delivery paths, QoS of delivery paths, etc.  Paths may be prioritized based on relative leaky bucket levels. For example, paths may be prioritized such that a path with a leaky bucket level below its maximum leaky bucket size may be prioritized over a path with a leaky bucket level at or above its leaky bucket size).  
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ludwick in view of Rakah’s computing devices 110 of vehicle 100 may have its vehicle type saved in data 134 of memory 130, such as that it is an electric autonomous sedan having a passenger capacity of five, and send the vehicle type to the server computing devices 310 and have the SDP indicate security contexts for the MPRTP transport session, such as the IP security applied by the RTP source 304 and the SMPRTP encryption and authentication applied by multipath translator of Gholmieh as both are analogous art which teach solutions to information exchange and prioritization between vehicles and ride providers as taught in Ludwick ¶ 43-45, 58 in view of Rakah and further paths may be prioritized such that a path with a leaky bucket level below its maximum leaky bucket size may be prioritized over a path with a leaky bucket level at or above its leaky bucket size as taught in Gholmieh ¶52, 79. 

(I)	As per Claim 11:
	Specifically, Ludwick expressly discloses:
wherein the one or more attributes associated with the at least one respective service provider comprise one or more fleet attributes indicative of an age, operational capabilities, or a size of a fleet of vehicles associated with the at least one respective service provider or provider attributes indicative of a provider request history or integrity threshold associated with the at least one respective service provider; (Ludwick ¶25 as shown in FIG. 1, a vehicle 100 in accordance with one aspect of the disclosure includes various components. While certain aspects of the disclosure me particularly useful in connection with specific types of vehicles, the vehicle may be any type of vehicle including, but not limited to, cars, trucks, motorcycles, buses, recreational vehicles, etc. The vehicle may have a certain passenger capacity, for example, a minivan with up to 8 passengers, a sedan with up to five passengers, a bus with up to twenty passengers, a compact with up to five passengers, etc. The vehicle may be autonomous, semi-autonomous, or driven by a human driver. The vehicle may be an electric vehicle, a hybrid vehicle, a gasoline vehicle, a fuel cell vehicle, etc.).

(J)	As per Claim 13:
Although Ludwick in view of Rakah teaches a fleet management system for ride requests for autonomous vehicles where the power system (i.e. gas electricity, etc.) capacity is measured in order to prioritize vehicle deployment, it doesn’t expressly disclose, a rate limit associated with a software service in order to facilitate a transportation request previously determined by said software service, however Gholmieh teaches:
	wherein each of the plurality of software services are associated with one or more rate limits of a plurality of rate limits; (Gholmieh ¶76-84 in various embodiments, modems may provide their available delivery rates and queue sizes through the MC (or MN) interface. In various embodiments, the scheduler of the in-vehicle computing device may be configured to determine the leaky bucket burst and rate for each subflow. In various embodiments, the delivery delays may be based at least in part on one or more of leaky bucket levels, burst sizes for each path, delivery rates for each path, queue sizes for each of the plurality of modems, and end to end delay estimates for each of the plurality of modems. In block 1102 the scheduler of the in-vehicle computing device may update the rates Ri and/or update the end to end delay estimates fi. In various embodiments, end to end delay may be assumed to be the same on all paths initially, and then continuously updated per path).   
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ludwick in view of Rakah’s computing devices 110 of vehicle 100 may have its vehicle type saved in data 134 of memory 130, such as that it is an electric autonomous sedan having a passenger capacity of five, and send the vehicle type to the server computing devices 310 and have modems provide their available delivery rates and queue sizes through the MC (or MN) interface. In various embodiments, the scheduler of the in-vehicle computing device of Gholmieh as both are analogous art which teach solutions to information exchange and prioritization between vehicles and ride providers as taught in Ludwick ¶ 43-45, 58 in view of Rakah and further the delivery delays may be based at least in part on one or more of leaky bucket levels, burst sizes for each path, delivery rates for each path, queue sizes for each of the plurality of modems, and end to end delay estimates for each of the plurality of modems where in block 1102 the scheduler of the in-vehicle computing device may update the rates Ri and/or update the end to end delay estimates fi. In various embodiments, end to end delay may be assumed to be the same on all paths initially, and then continuously updated per path as taught in Gholmieh ¶76-84. 

(K)	As per Claim 16:
	Specifically, Ludwick expressly discloses:
	wherein the one or more usage patterns are indicative of a number of previous requests for access to one or more of the plurality of software services during one or more periods of time; (Ludwick ¶23, 53 the demand data may also include predictions of future demand for trips, such as in the next 10 min, next 30 min, next hour, or for a particular time on a particular day. Current and/or future demand data may be predicted based on historical data collected for similar times and days).


(L)	As per Claim 17:
Although Ludwick in view of Rakah and in further view of Gholmieh teaches fleet management system where ride requests for autonomous vehicles where the power system (i.e. gas electricity, etc.) is taken measured in order to prioritize vehicle deployment, it doesn’t expressly disclose determining a rate limit and updating a rate limit, however Gholmieh additionally teaches:
	wherein determining the rate limit corresponding to the request comprises; (Gholmieh ¶79 for example, one delivery path may be the highest priority path (e.g., due to lowest cost), and the scheduler of the in-vehicle computing device may determine whether the delivery delay of the modem of that path is above a delay threshold (e.g., 0.2 seconds). In response to determining the delivery delay is below the delay threshold, the scheduler of the in-vehicle computing device may assign the packet to that modem. In response to determining the delivery delay is at or above the delay threshold, the scheduler of the in-vehicle computing device may assign the packet to the modem with the lowest delivery delay. In this manner, as long as delivery delay for the highest priority path is below the delay threshold, packets may be biased to the modem of the highest priority path).
	determining the rate limit corresponding to the request…; (Gholmieh ¶79 for example, one delivery path may be the highest priority path (e.g., due to lowest cost), and the scheduler of the in-vehicle computing device may determine whether the delivery delay of the modem of that path is above a delay threshold (e.g., 0.2 seconds). In response to determining the delivery delay is below the delay threshold, the scheduler of the in-vehicle computing device may assign the packet to that modem. In response to determining the delivery delay is at or above the delay threshold, the scheduler of the in-vehicle computing device may assign the packet to the modem with the lowest delivery delay. In this manner, as long as delivery delay for the highest priority path is below the delay threshold, packets may be biased to the modem of the highest priority path).
	updating the rate limit based, at least in part, on the request and the current data; (Gholmieh ¶76-84 in various embodiments, modems may provide their available delivery rates and queue sizes through the MC (or MN) interface. In various embodiments, the scheduler of the in-vehicle computing device may be configured to determine the leaky bucket burst and rate for each subflow. In various embodiments, the delivery delays may be based at least in part on one or more of leaky bucket levels, burst sizes for each path, delivery rates for each path, queue sizes for each of the plurality of modems, and end to end delay estimates for each of the plurality of modems. In block 1102 the scheduler of the in-vehicle computing device may update the rates Ri and/or update the end to end delay estimates fi. In various embodiments, end to end delay may be assumed to be the same on all paths initially, and then continuously updated per path).   
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ludwick in view of Rakah and in further view of Gholmieh’s computing devices 110 of vehicle 100 may have its vehicle type saved in data 134 of memory 130, such as that it is an electric autonomous sedan having a passenger capacity of five, and send the vehicle type to the server computing devices 310 and have one delivery path may be the highest priority path (e.g., due to lowest cost), and the scheduler of the in-vehicle computing device may determine whether the delivery delay of the modem of that path is above a delay threshold of Gholmieh as both are analogous art which teach solutions to information exchange and prioritization between vehicles and ride providers as taught in Ludwick ¶ 43-45, 58 in view of Rakah and in further view of Gholmieh and further provide paths that may be prioritized such that a path with a leaky bucket level below its maximum leaky bucket size may be prioritized over a path with a leaky bucket level at or above its leaky bucket size 280 as taught in Gholmieh ¶76-84, 79. 
Although Ludwick in view of Rakah and in further view of Gholmieh teaches fleet management system for ride requests for autonomous vehicles where the power system (i.e. gas electricity, etc.) capacity is measured in order to prioritize vehicle deployment and monitors and updates data exchange between in-vehicle devices and servers of a software service, it doesn’t expressly disclose a time the request for transportation was made, however Rakah additionally teaches:
	obtaining current data indicative of the time during which the request is received; (Rakah ¶112 in some embodiments, data 340 may include, for example, profiles of users, such as user profiles or driver profiles. Data 340 may further include ride requests from a plurality of users, user ride history and driver service record, and communications between a driver and a user regarding a particular ride request).
	…based, at least in part, on the time during which the request is received; (Rakah ¶112 in some embodiments, data 340 may include, for example, profiles of users, such as user profiles or driver profiles. Data 340 may further include ride requests from a plurality of users, user ride history and driver service record, and communications between a driver and a user regarding a particular ride request).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ludwick in view of Rakah and in further view of Gholmieh’s computing devices 110 of vehicle 100 may have its vehicle type saved in data 134 of memory 130, such as that it is an electric autonomous sedan having a passenger capacity of five, and send the vehicle type to the server computing devices 310 and have data 340 include profiles of users, such as user profiles or driver profiles of Rakah as both are analogous art which teach solutions to information exchange and prioritization between vehicles and ride providers as taught in Ludwick ¶ 43-45, 58 in view of Rakah and in further view of Gholmieh and further provide ride requests from a plurality of users, user ride history and driver service record, and communications between a driver and a user regarding a particular ride request as taught in Rakah ¶112. 

 (M)	As per Claim 18:
	Specifically, Ludwick expressly discloses:
	wherein the current data is indicative of one or more current environmental conditions, and wherein the operations further comprise: 66modifying the rate limit based, at least in part, on the one or more current environmental conditions; (Ludwick ¶64 weather conditions may impact the energy consumption rate of the vehicle, as HVAC and heating may be required. Such weather conditions may be detected the perception system 172 in communication with the computing devices 110 of the vehicle, or retrieved by the server computing devices 310 from a weather station. The server computing devices 310 may also predict a likelihood that a user may modify a trip, which may further impact the energy consumption rate. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        5/13/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623